Name: Commission Regulation (EU) NoÃ 778/2010 of 2Ã September 2010 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Mela Val di Non (PDO))
 Type: Regulation
 Subject Matter: Europe;  consumption;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 3.9.2010 EN Official Journal of the European Union L 233/13 COMMISSION REGULATION (EU) No 778/2010 of 2 September 2010 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Mela Val di Non (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin Mela Val di Non registered in accordance with Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 1665/2003 (3). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been notified to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 235, 23.9.2003, p. 6. (4) OJ C 315, 23.12.2009, p. 27. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed ITALY Mela Val di Non (PDO)